Citation Nr: 0908918	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  99-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

2.  Whether new and material evidence to reopen a claim for 
service connection for an eye disability, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, has 
been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a left knee injury, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, has been received.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1983 to April 
1994.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision 
that, in pertinent part, denied service connection for 
sleeping problems and psychological problems.  The Veteran 
timely appealed.

These matters also came to the Board on appeal from a 
February 1999 rating decision that, in pertinent part, denied 
service connection for an eye disability and for residuals of 
a left knee injury.  The Veteran timely appealed.

In December 2002, the Board undertook additional development 
of the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
December 2003, the Board remanded the matters to the RO or 
VA's Appeals Management Center (AMC) for initial 
consideration of the recently developed evidence and further 
action.   

In July 2005, the Board again remanded the matters for 
additional development.

The Board notes that, in the February 1999 rating decision on 
appeal, the RO addressed the underlying question of service 
connection without specifically addressing the pertinent 
legal authority governing finality and petitions to reopen 
previously denied claims.  See 38 U.S.C.A. §§ 5108, 7104 
(2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  However, 
the requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, 
each of the issues is captioned as above.

Correspondence received from the Veteran in August 2007 could 
be construed as a claim for a total disability rating based 
on individual unemployability (TDIU).  This matter is 
referred to the RO for appropriate action.  

The issues of whether new and material evidence to reopen 
claims for service connection service connection for an eye 
disability and for residuals of a left knee injury, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The evidence supports a link between a currently 
diagnosed major depressive disorder and active service.

2.  The competent evidence weighs against a finding of 
credible supporting evidence of sexual trauma or harassment 
in service that resulted in the development of the currently 
diagnosed PTSD.  


CONCLUSIONS OF LAW

1.  A major depressive disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through January 2004, September 2006, and April 2007 letters, 
the RO or VA's Appeals Management Center (AMC) notified the 
Veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the September 2006 letter, the AMC specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2008).  

Service connection for a psychosis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f). 

In this case, service treatment records reflect assessments 
of alcohol dependence, rule out major depression, in October 
1993.  Records show that the Veteran again sought treatment 
for her reported problems, including a history of depression 
and alcohol use, in January 1994.

During a May 1997 VA examination, the Veteran reported 
problems with intermittent depression starting while she was 
in service.  Her depression would last several days.  She 
reported low energy, problems concentrating, and feelings of 
hopelessness.  Examination revealed that the Veteran's 
symptoms were consistent with a diagnosis of dysthymic 
disorder.  

During a March 1998 VA examination, the Veteran reported 
noticing that her symptoms of depression became worse when 
she got out of the Persian Gulf.  She reportedly saw a 
psychiatrist in 1991, but did not take the prescribed 
medications.  The examiner commented that the Veteran gave a 
history consistent with a diagnosis of dysthymia since 1991.

Records reflect that the Veteran was hospitalized for major 
depression with psychotic features in June 1998, and 
underwent a day treatment program.

The report of a February 2001 VA examination reflects that 
the Veteran had a long history of drinking while in service, 
and that she claimed she twice went through a drug and 
alcohol program.  She again reported problems with depression 
in service.  The Axis I diagnosis was major depression with 
psychotic features.  The examiner commented that the Veteran 
continued to have problems with depression on and off with 
psychosis, which was currently under control.

Records dated in 2002 and 2003 show the Veteran's initial 
reports of in-service sexual trauma.  Testing at that time 
supported a diagnosis of PTSD related to sexual trauma.

During a March 2003 psychology consultation, the Veteran 
reported prior suicidal thoughts associated with stress from 
sexual harassment and from a prior miscarriage.  She reported 
being pressured to have sexual relations in service.  She 
also reported sexual trauma at age 14, prior to her military 
service.  Testing again was compatible with a diagnosis of 
PTSD.  The examiner indicated that the military sexual trauma 
would represent an exacerbating situation.

The report of a March 2004 VA examination includes Axis I 
diagnoses of PTSD and major depressive disorder, recurrent, 
severe.  The examiner diagnosed the Veteran with PTSD related 
to her sexual trauma during service, and opined that it was 
likely that some of her symptoms of depression were because 
of her PTSD.  The examiner suggested that the Veteran had 
started drinking alcohol to treat her symptoms of PTSD during 
service.

The report of a May 2007 VA examination reflects that the 
Veteran had approximately ten or eleven inpatient psychiatric 
hospitalizations, mostly for depression and as recently as a 
few weeks ago.  The Veteran alluded to two major stressors 
while in service, and these were both rapes.  The examiner 
found that the Veteran's overall level of traumatic exposure 
was moderate.  The diagnosis was PTSD.  The examiner opined 
that the Veteran had a panic disorder that was likely 
acquired while serving in the military, or was at least 
aggravated by her military experience; and that her diagnosis 
of PTSD was as least as likely as not aggravated by her 
military service experiences.

A VA hospital discharge summary, dated in July 2008, includes 
Axis I diagnoses of PTSD; major depressive disorder, 
recurrent; and psychosis, not otherwise specified.

Major Depressive Disorder

Regarding the Veteran's claim for service connection for an 
acquired psychiatric disorder, characterized as a major 
depressive disorder, the lack of contemporaneous medical 
evidence is not an absolute bar to the Veteran's ability to 
prove her claim of entitlement for disability benefits.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence).

As noted above, the Veteran was treated for depression in 
service.  Her reports of intermittent depression beginning in 
service were consistent with a diagnosis of dysthymic 
disorder in 1998.  Nearly all subsequent VA examinations, as 
well as a recent hospital discharge summary, have included a 
diagnosis or findings of depression.  The evidence supports a 
finding of continuity of symptomatology of depression since 
service.

Considering the nature of the disability, the Veteran's 
consistent lay statements of in-service depression and 
stress, the service treatment records, the post-service 
continuity of symptoms, and several VA examination reports 
that reflect the onset of disability in service and a current 
diagnosis, and resolving doubt in the Veteran's favor, the 
Board finds that a major depressive disorder had its onset in 
service.  See Hodges v. West, 13 Vet. App. 287, as amended 
(2000).



PTSD
 
Regarding her claim for service connection for PTSD, the 
Veteran attributes her PTSD to sexual trauma or harassment in 
service. 

Regarding claims based on personal assault in service, VA 
regulations state, in pertinent part, as follows:

If a [PTSD] claim is based on in-service personal 
assault, evidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are not 
limited to:  records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may 
be found in these sources.  

Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a [PTSD] 
claim that is based on in-service personal assault 
without first advising the claimant that evidence 
from sources other than the Veteran's service 
records, or evidence of behavior changes may 
constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to 
furnish this type of evidence, or advise VA of 
potential sources of such evidence.  VA may submit 
any evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.  38 C.F.R. § 3.304(f)(3).

In this case, the evidence reflects that the Veteran has been 
diagnosed with PTSD either related to or aggravated by in-
service sexual trauma.

The Board finds that this evidence satisfies the requirements 
that there be a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125, and of competent medical evidence linking 
the diagnosis to an in-service stressor.  

The remaining question is whether there is credible 
supporting evidence (including evidence of behavior changes) 
of the claimed in-service stressors.

The Board notes that there are no reports of any incidents of 
sexual trauma or harassment in service.  Her service 
treatment records contain neither complaints nor findings of 
any trauma or distress.

Significantly, the Board finds several of the Veteran's 
statements to be unreliable.

When the Veteran first reported in-service sexual trauma in 
2003, she indicated that she miscarried when she was about 
five or six months pregnant "that resulted from sexual 
harassment."  She reported that "the father of the baby was 
a higher-ranking noncommissioned officer she worked for who 
was pressuring her against her will to engage in sexual 
acts."  Service treatment records reflect that the Veteran 
had a miscarriage in February 1993, and that the name of a 
local contact was "Thomas," whose relationship with the 
Veteran was shown as "Significant Other."

In March 2004, the Veteran reported that she served in the 
Persian Gulf from October 1990 to June 1991, and that she 
delivered mail to front line units.  The Veteran reported 
that her boss would take her to a place and would leave her, 
and then would come back and get her if she did sexual favors 
for him.  The Veteran reported that she "was forced into 
having sex several times," and that she "reported it to the 
authorities but nothing happened."  

In April 2005, the Veteran reported that she was 
"attacked/raped" by a staff sergeant in 1985.  She also 
reported that, "after the child was born from the attack," 
she was "put on levy to Korea."  She reported becoming 
"very upset" and "turned to alcohol" because she "wanted 
to be with [her] child."  The Veteran's service personnel 
records reflect that the Veteran was assigned overseas to 
Korea from January 1984 to December 1984, prior to the 
alleged attack.  In the same statement, the Veteran reported 
that "the other attack was when I went to Desert Storm."  
She reported that she kept telling her story but no one 
wanted to listen.  She was later transferred and worked for 
another staff sergeant who "did the exact same thing."  The 
baby died shortly after conception.    

Although the Veteran reported that she had told her 
supervisor of the incidents, there are no reports or 
investigative records pertaining to sexual trauma.  In March 
2007, the Office of the Judge Advocate General indicated that 
it had no records of any investigative report.

The Veteran reportedly started drinking to deal with her 
everyday problems.  She later began attending PTSD group 
sessions and individual therapy to deal with her sexual 
trauma, as well as a substance abuse treatment program.  

The Board notes that attempts to corroborate the Veteran's 
statements, to date, have been unsuccessful.  While there are 
treatment records for depression and alcohol dependence in-
service, there are no records that document any behavioral 
changes such as any requests for transfer, investigative 
reports, or law enforcement records.  

Moreover, the Veteran's claim for service connection was 
specifically remanded by the Board in July 2005 to obtain 
credible supporting evidence-including evidence of behavior 
changes-of the claimed in-service stressors.

In September 2005, the Veteran submitted several statements 
from family members and acquaintances, indicating that the 
Veteran's problems became worse when she returned from 
serving in the Persian Gulf.  There is a post-service 
statement from a sergeant major of a different command, who 
indicated that the Veteran appeared to be a troubled soldier.  
Upon her return from the Persian Gulf, the Veteran was 
looking for a job and began telling the sergeant major about 
"some sexual violations that happen to her" in the Persian 
Gulf.  The sergeant major tried to speak with the Veteran's 
sergeant major at the time, but never really made contact.  
Other NCO's indicated that they were trying to look into the 
incident.  The Veteran was transferred to another command, 
and requested an early discharge.

The Board finds inaccuracies in the Veteran's various 
statements of record, and that the overall evidence is 
insufficient to support findings of behavior changes 
following in-service sexual trauma or harassment.  
Significantly, the evidence reflects no charges of rape, and 
reflects an alleged attacker as a significant other.  The 
sergeant major's statement does not outline specifics of the 
stressor(s) and also infers that allegations were never 
substantiated.  Hence, none of the Veteran's claimed in-
service incidents of sexual trauma has been corroborated by 
service records or by other credible supporting evidence. 

In as much as the Veteran's PTSD has been attributed to a 
known clinical diagnosis, this condition cannot be considered 
an undiagnosed illness or a qualifying chronic disability for 
entitlement to service connection based on the Veteran's 
service in the Persian Gulf.

Accordingly, notwithstanding the Veteran's assertions, the 
competent evidence weighs against a finding that the 
Veteran's PTSD is linked to her military service.  As the 
preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a major depressive disorder is 
granted.

Service connection for PTSD is denied.


REMAND

Eye Disability and Residuals of a Left Knee Injury

The Board notes that, in July 1997, the RO denied, in 
pertinent part, the Veteran's claims for service connection 
for an eye disability and for residuals of a left knee 
injury.  The Veteran filed a notice of disagreement in 
February 1998, and the RO issued a statement of the case in 
March 1999.  No timely substantive appeal was filed, with 
respect to the issues of service connection for an eye 
disability and for residuals of a left knee injury.  Hence, 
the July 1997 rating decision is final for these issues.

In February 1999, the RO again denied the Veteran's claims 
for service connection for an eye disability and for 
residuals of a left knee injury.  The Veteran's 
correspondence received in November 1999 has been accepted as 
a notice of disagreement with respect to these issues.  A 
supplemental statement of the case was issued in September 
2008, and correspondence received from the Veteran in 
November 2008 is accepted in lieu of VA Form 9.

Accordingly, each of these claims must be remanded to provide 
the Veteran with a VCAA notice letter of such specificity 
required for new and material evidence claims.

Specifically, VCAA notice in a new and material evidence 
claim (1) must notify a claimant of the evidence and 
information that is necessary to reopen the claim and (2) 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying 
benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

VA has not satisfied the notification requirements of the 
VCAA as interpreted in Kent.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should furnish to the 
Veteran a letter providing notification 
required by the VCAA as regards reopening 
the claims for service connection for an 
eye disability and for residuals of a 
left knee injury.  The letter should 
provide notice as to the type of evidence 
necessary to substantiate the claims, 
including information pertaining to 
service connection and new and material 
evidence, what evidence the Veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, and the 
reasons for the last final decision in 
July 1997 (no current disabilities 
shown).  The letter should include an 
explanation of the specific reasons for 
the prior denials of service connection 
(no showing of current disabilities or 
competent evidence linking current 
disabilities to service); and of what is 
needed to substantiate the elements 
(i.e., evidence of current disability, 
and competent evidence showing nexus link 
between current disability and service).
 
2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims to reopen 
on appeal.  If the benefits sought on 
appeal remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC) before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


